DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 12/18/2019, 04/15/2020 and 07/15/2021 have been considered by the examiner.

Election/Restrictions

Applicant's election without traverse of Group l, a method of manufacturing a monolithic fiber-reinforced polymer composite component, claims 1-8, in the reply filed on 07/26/2022 is acknowledged. 
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “an opening dimension” in lines 2 and 4. It renders the claim indefinite since it is unclear whether even if there are multiple additional cavities, there is only one opening dimension or each of the at least one additional cavity has one opening dimension. For the purpose of examination, it has been interpreted as the latter.
Claim 7 recites the limitation “the primary flow direction” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “an opening dimension in a direction parallel to the flow direction” in lines 4-5. It renders the claim indefinite since it is unclear if this opening dimension is different one from the one recited in line 2, and if a direction parallel to the flow direction is the same direction as the one recited in lines 2-3. For the purpose of examination, it has interpreted as the opening dimension in the direction parallel to the primary flow direction recited above.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sieper et al. (US 2011/0150602).

With respect to claim 1, Sieper teaches a method of manufacturing a monolithic fiber-reinforced polymer composite component (“a method for producing a molded part… whereby a plasticized polymeric mass containing fibers is injected”, Pa [0001] and Fig. 5, the method comprising:
providing a mould (“the molding tool”, Pa [0059] and Fig. 5) comprising a main cavity (a cavity portion for “a base body 4”) and at least one additional cavity that extends from the main cavity (a cavity portion for “at least one external thread 22”) (“The hollow space, the cavity, which is generally indicated in FIGS. 4 to 6 and designated with the reference letter K, determines the shape and surface structure of the finished part 1 a, 1.”, Pa [0042]); and
introducing a polymer matrix material containing chopped fiber reinforcement into the mould to fill the main cavity and the at least one additional cavity to form a monolithic fiber-reinforced polymer composite component (“For the production of these molded parts 1, a plasticized polymeric mass containing the fibers F is injected through an injection opening into a cavity of the molding tool”, Pa [0042]) with a main portion (“a base body 4”, Pa [0046]) formed in the main cavity and at least one raised feature (“at least one external thread 22”, Pa [0045]) formed in the additional cavity and extending from a surface plane of said main portion (Fig. 2).
Even if Sieper does not mention that the at least one raised feature is arranged to incur visually perceptible damage when the component is subject to an impact with an energy above a predetermined impact energy threshold and to resist an impact with an energy below the predetermined impact energy threshold, Sieper teaches the method of molding the fiber-reinforced polymeric product, such as a nut, a collar, a pipe connector, or a pipe coupling (Pa [0001]) having the strength under axial tension and circumferential torsion (Pa [0009]). Therefore, one would have appreciated that the at least one raised feature (“external threads”) of the component would inherently incur visually perceptible damage when the component is subject to an impact with an energy above a predetermined impact energy threshold and inherently resist an impact with an energy below the predetermined impact energy threshold.

With respect to claim 2, Sieper as applied to claim 1 above further teaches that the method comprises an injection moulding process wherein introducing the polymer matrix material containing chopped fiber reinforcement comprises injecting a molten thermoplastic polymer matrix material (“a thermoplastic matrix M of the molded part 1”) containing chopped fiber reinforcement into the mould (Pa [0052]).

With respect to claim 8, Sieper as applied to claim 1 above further teaches that the mould (“the molding tool”, Fig. 5) is shaped to form a tubular main portion having a central axis (“a base body 4 a, 4, each shaped as a hollow cylinder, which has a longitudinal axis designated with the reference symbol X-X.”, Pa [0046]) and at least one raised feature (“at least one external thread 22”) extending from a cylindrical surface plane of the main portion and running in a circumferential direction relative to the central axis (Fig. 2).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sieper et al. (US 2011/0150602) as applied to claim 1 above.

With respect to claim 6, Sieper as applied to claim 1 above further teaches that the chopped fiber reinforcement has an average fiber length of between 0.3 and 0.7 mm (300-700 microns). Even it Sieper does not specifically teach the claimed range of the average fiber length, one of ordinary skill in the art would consider the invention to be obvious because the range of the average fiber length taught by Sieper overlaps the instantly claimed range and therefore are considered to establish a prima facie case of obviousness. (See MPEP 2144.05 (I))

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sieper et al. (US 2011/0150602) as applied to claims 1 and 2 above, and further in view of Forbes et al. (US 2020/0278059).

With respect to claims 3, 4 and 7, Sieper as applied to claim 2 above further teaches that the molten thermoplastic polymer matrix material containing chopped fiber reinforcement is injected into the mould such that it inherently follows a primary flow direction in the mould, which is a direction along the longitudinal axis X-X, to be injected in the main cavity; and wherein the at least one additional cavity inherently extends at least partially in a direction perpendicular to the primary flow direction such that the polymer matrix material that fills the main cavity has a first volume fraction of chopped fiber reinforcement and the polymer matrix material that fills the additional cavity has a second volume fraction of chopped fiber reinforcement, but Sieper does not specifically teach that the second volume fraction of chopped fiber reinforcement is different from the first volume fraction of chopped fiber reinforcement.
Forbes relates to a male connector for establishing a line-seal for transport of fluids between pipes and teaches that the male connector 10 comprises a connection portion 14 comprising threads 14a and a width of each of the threads is 0.106 inches because the length of four threads 14 a is about “F−E−G” when a length F is about 0.864 inches, a length G is about 0.125 inches and a length E is about 0.315 inches (Pa [0052], [0053] and Fig. 1).
Since Sieper teaches the method of molding the fiber-reinforced thermoplastic product, such as a pipe connector or a pipe coupling (Pa [0001] and [0052]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sieper with the teachings of Forbes and substitute Forbes’ pipe connector for Sieper part in order to produce Forbes’ pipe connector by the Sieper’s method. 
In this modification, the opening of the additional cavity for forming the thread is 0.106 inches (2700 microns). Sieper as applied to claim 1 above further teaches that the chopped fiber reinforcement has an average fiber length of between 0.3 and 0.7 mm (300-700 microns). The instant specification discloses that “The inventors have appreciated that a perpendicular connection at an opening between the main cavity and the at least one additional cavity may make it more difficult for the chopped fiber reinforcement to flow into the at least one additional cavity. This effect may depend on the average length of the chopped fiber reinforcement.” Pa [0042]) and “a small opening may restrict the ingress of chopped fibers with a comparable length, thus reducing the fiber volume fraction within the additional cavity and thus the resulting second volume fraction in the least one raised feature). In some examples, the opening dimension (i.e. corresponding to a width of a base region of the resulting raised feature) is between 500 and 5000 microns (0.5-5 mm), e.g. around 1.6 mm. More generally, the opening dimension may be selected to be no more than ten times an average length of the chopped fiber reinforcement.” (Pa [0043]). Thus, since the opening dimension and the ratio of the opening dimension to the average fiber length meet the claimed ranges, one of ordinary skill in the art would have appreciated that the injection of the fiber reinforced thermoplastic polymer into the cavity for forming Forbes’ pipe connector would inherently result in the first volume fraction being greater than the second volume fraction. 

With respect to claim 5, Sieper as applied to claim 3 above further teaches that the mould comprises a plurality of additional cavities arranged to form a corresponding plurality of raised features (Fig. 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742